Order entered January 28, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01313-CR

                              TIEN JUNG KUO, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 6
                                Collin County, Texas
                        Trial Court Cause No. 006-88326-2013

                                        ORDER
                      Before Justices Bridges, Lang-Miers, and Myers

      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                  /s/   LANA MYERS
                                                        JUSTICE